[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Sentence Affirmed
Jose Colon, petitioner, was tried before a jury and found guilty of Murder in violation of General Statutes Sec. 53a-54a (a) and one count of Conspiracy to Commit Murder in violation of General Statutes Sec. 53a-48
and 53a-54a (a). The trial court sentenced the petitioner to fifty-five years on the murder conviction and twenty years on the conspiracy conviction, to run concurrently, for a total effective sentence of fifty-five years.
On April 22, 1996, Waterbury police found the seventeen-year-old victim in a vacant building suffering from multiple stab wounds. The victim was pronounced dead at the scene. Through police investigation and statements from the petitioner and a co-defendant, police were able to determine that the petitioner and his companion had lured the victim to a vacant building to scare him for "disrespecting" them and their gang in public. The victim had approximately 125 sharp force injuries on his head, face, back, arms and legs. Many of his injuries, according to the deputy chief medical examiner, were consistent with defensive injuries. There was evidence presented that indicated that the petitioner had utilized a sword and/or a machete in inflicting some of the wounds on the victim. Evidence illustrated that the victim had suffered a "severe attack" as a result of being beaten and attacked with different weapons.
Counsel for the petitioner argued to the panel that the petitioner was someone with great potential who deserved a window of opportunity in the future less than the sentence of fifty-five years. Although not relevant to our review, the petitioner, himself, pointed out the positive things he has done since incarcerated. The State urged the panel to deny the petitioner's request based on the severity and savagery of the assault on this victim which led to him bleeding to death.
The Division is without authority to modify a sentence except in CT Page 4037 accordance with the provisions of the Connecticut Practice Book Sec. 43-28
et seq., and Connecticut General Statute Sec. 51-194 et seq. The Division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purpose for which the sentence was intended."
The Division does not sit as a sentencing court. Many of the same arguments made by petitioner before the Division were presented before the sentencing court. The sentencing court recognized the petitioner's potential, but also noted that it was the most brutal, shocking, and heinous crime the court had dealt with. Taking into consideration the violent nature of this particular homicide, the sentence imposed was neither inappropriate nor disproportionate.
In reviewing the records as a whole, the Division finds that the sentencing court's actions were in accordance with the parameters of Connecticut Practice Book Sec. 43-23 et seq.
The sentence is AFFIRMED
  Clifford, J. Miano, J. Holden, J.
CT Page 4038